Citation Nr: 1638790	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to a service-connected disability.

5.  Entitlement to an initial evaluation in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia.

6.  Entitlement to an evaluation in excess of 10 percent for cervical strain.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2006, September 2007 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009 and June 2012, the Veteran testified at Travel Board hearings.  Transcripts of those hearings are of record.

The Veteran's claims, at least in part, were remanded in October 2009, September 2011 and October 2012.  The October 2012 rating decision decided the Veteran's claim for an increased rating for headaches; thus, this issue is no longer on appeal and the Board does not have jurisdiction.

The issues of entitlement to service connection for a thoracolumbar spine disability, 
a right shoulder disability, a left shoulder disability and an acquired psychiatric disorder; as well as entitlement to an initial evaluation in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia; and entitlement to an evaluation in excess of 10 percent for cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The Veteran contends that he is unemployable due to his service-connected disabilities, more specifically his intermittent bilateral diplopia and headaches.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include right superior oblique palsy with intermittent bilateral diplopia (currently 40 percent), headaches (30 percent), and cervical strain (currently 10 percent).  The Board notes in this regard that the Veteran's headaches are secondary to his bilateral diplopia and are thus considered one disability, rated as 60 percent disabling.  See Gary v. Brown, 7 Vet. App. 229 (1994).  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In January 2014, the Veteran was afforded VA examinations to consider his unemployability.  The examiners indicated that the Veteran was not unemployable due to his cervical spine disability, headaches or bilateral diplopia.  The eye examiner indicated that the Veteran's intermittent inferior diplopia would preclude employment as a dentist (the Veteran's lifelong profession) due to the necessity of near work and inferior gaze; however, the intermittent inferior diplopia should not preclude other employment such as office work.

The Veteran underwent counseling for VA vocational rehabilitation in January 2015.  The counselor indicated that the Veteran has an employment handicap due to his service-connected disabilities contributing in substantial part to his vocational impairment; which he is not able to overcome through further education, transferable skills, or obtaining and maintaining work.  The counselor determined that the Veteran's achieving a vocational goal was not feasible at that time; specifically, due to his significant vision impairment that causes reduced or no vision and/or double vision which makes it nearly impossible to do any activity for more than 30 minutes or to do anything stressful or that requires attention, concentration or focus.  The counselor also noted that the Veteran experiences migraines weekly which require him to lie down in a dark room with limited noise and stimulation.

The determination as to whether the requirements for entitlement are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit-of-the-doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

After resolving all doubt in favor of the Veteran, the Board finds that the description provided concerning the functional impact of the Veteran's service-connected disabilities during his evaluation for VA vocational training, which the Board finds more probative than the opinions of the VA examiners, warrants entitlement to TDIU.  


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.


REMAND

The Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder was perfected by a December 2013 VA Form 9.  The Veteran requested a Travel Board hearing which apparently has not been afforded.  On remand, the Veteran should be provided a Board hearing.  Consideration of the issues remaining on appeal must be deferred pending the Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided a Board hearing on the issue of entitlement to service connection for an acquired psychiatric disorder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


